Citation Nr: 9906211	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This appeal arises from an September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's request to 
reopen his claim for service connection for bilateral hearing 
loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In an unappealed determination in February 1995, the RO 
denied the veteran's claim for service connection for 
bilateral hearing loss.  

3.  Evidence received since the February 1995 decision bears 
directly and substantially upon the issue under 
consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Bilateral hearing loss disability attributable to 
inservice noise exposure has been demonstrated.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision, which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence has been received since the 
February 1995 rating decision, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a) and (b) (1998).

3.  Bilateral hearing loss disability was incurred during 
active duty military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

A February 1995 RO decision which denied the veteran's claim 
for service connection for bilateral hearing loss became 
final when the veteran did not file a notice of disagreement 
within one year of the date he was notified of the 
unfavorable determination.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  Pursuant to 
38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  The exception to 
this is 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. §§ 3.104, 
3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

The United States Court of Veterans Appeals has set forth a 
two-part analysis to be applied when a claim to reopen is 
presented.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The first step is to determine whether new and material 
evidence has been received to reopen the prior claim.  If so, 
then the second step, a de novo review of all of the 
evidence, old and new, is undertaken.  "New" evidence is 
that which has not been previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  See 
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  "Material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The service medical records are negative for any complaints 
or findings of hearing loss.  On examination for separation 
from service in February 1946, whispered voice testing 
revealed 15/15 hearing in each ear. Impaired hearing was 
initially demonstrated in a March 1987 audiologic examination 
report. 

In summary, the evidence of record at the time of the 
February 1995 decision consisted of the veteran's service 
medical records, the March 1987 audiologic examination 
report, and a statement by the veteran of inservice noise 
exposure from aircraft engines.  There was no medical 
evidence of a relationship between any hearing loss and the 
veteran's military service.

Service personnel records documented the veteran's military 
occupational specialty was airplane and engine mechanic.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), all 
evidence submitted since the last final decision that 
disallowed the claim on any basis must be considered in 
conjunction with the record as a whole in making a new and 
material determination.  In this case, the evidence submitted 
since the February 1995 decision consists of a statement from 
J. M. Dennis, Ph.D., dated in August 1997; a statement from 
the veteran dated in October 1997; and a transcript of the 
veteran's December 1997 personal hearing.

The veteran testified during his December 1997 personal 
hearing of noise exposure around airplanes during World War 
II.  Thus, as noted above, as the credibility of the newly 
submitted evidence is to be presumed when determining whether 
the claim should be reopened, this statement must be taken as 
credible.  Justis, supra.  This evidence, however, is not 
new, as this is the same contention as the veteran asserted 
prior to the February 1995 decision.  This statement, taken 
independently, would not change the outcome of the decision.  
Hence, it is not new and material evidence.

The August 1997 statement from J. M. Dennis, Ph.D., however, 
indicated that the configuration of the veteran's audiogram 
"is one that can be associated with noise exposure," and 
notes the reported inservice noise exposure of the veteran.  
Thus, when presumed credible, this statement, in conjunction 
with the record as a whole, provides a nexus to service for 
bilateral hearing loss already demonstrated of record in 
March 1987.  See Elkins v. Brown, 8 Vet. App. 391 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995); Cox v. Brown, 
5 Vet. App. 95 (1993).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the February 1995 decision is "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 U.S.C.A. § 5108.  Thus, the veteran's claim for 
service connection for bilateral hearing loss is reopened.

II.  Service connection

Hearing loss disability for VA purposes is circumscribed by 
38 C.F.R. § 3.385, as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 hertz 
are 26 decibels or greater; or when 
speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Based on the evidence of the service medical records, and 
applying 38 C.F.R. § 3.385, the veteran clearly did not 
experience documented hearing loss disability for VA purposes 
during his active duty military service.  However, the lack 
of any evidence of hearing loss disability at separation from 
service is not fatal to the veteran's claim.  Laws and 
regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The key issues are whether the veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and whether 
there is medical evidence linking the current hearing loss 
disability to the veteran's period of active service.  As 
noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

As noted above, the March 1987 audio examination report, 
initially demonstrated bilateral hearing loss, including 
currently for VA purposes, as reported speech discrimination 
scores were less than 94 percent in each ear.  The August 
1997 statement of J. Michael Dennis, Ph.D., has been accepted 
as establishing a nexus to noise exposure during service.  
Although not a medical physician, as Professor and Vice 
Chairman of the University of Oklahoma, Health Sciences 
Center, Audiology and Speech Pathology Section, of the 
Department of Otorhinolaryngology, he is deemed competent to 
provide an opinion that the veteran's audiogram results are 
consistent with noise exposure.  The veteran's duties, as 
noted on his DD 214, indicate that he was an airplane and 
engine mechanic.  Thus, the Board accepts his statements of 
inservice noise exposure as fulfilling the requirement for 
the inservice incurrence of an injury, i.e., acoustic trauma.  
Thus, all three elements for a well grounded claim have been 
submitted, and the evidence supports that current bilateral 
hearing loss disability was incurred due to the veteran's 
active duty military service.

Accordingly, service connection for a bilateral hearing loss 
disability is granted.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.


Service connection for bilateral hearing loss disability is 
granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

